1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABELARDO HAU,                                      Case No.: 19cv230 JM(RNB)
12                                     Plaintiff,
                                                        ORDER: (1) ADOPTING REPORT
13   v.                                                 AND RECOMMENDATION;
                                                        (2) DENYING PLAINTIFF’S
14   ANDREW SAUL, Officially as Acting
                                                        MOTION FOR SUMMARY
     Commissioner of the Social Security
15                                                      JUDGMENT;
     Administration,
                                                        (3) GRANTING DEFENDANT’S
16                                   Defendant.         CROSS MOTION FOR SUMMARY
17                                                      JUDGMENT
18
           On February 1, 2019, Plaintiff Abelardo Hau (“Plaintiff”) filed a complaint pursuant
19
     to 42 U.S.C. 405(g) of the Social Security Act requesting judicial review of the final
20
     decision of the Commissioner of the Social Security Administration (“Commissioner” or
21
     “Defendant”) regarding the denial of his application for Supplemental Security Income
22
     (“SSI”). (Doc. No. 1.)     On August 26, 2019, Plaintiff filed a motion for summary
23
     judgment, requesting the court reverse the Commissioner’s final decision and order the
24
     payment of SSI, or, alternatively, remand the case for further proceedings. (Doc. No. 14.)
25
     On September 30, 2019, Defendant filed a cross-motion for summary judgment requesting
26
     the court affirm the Commissioner’s final decision. (Doc. No. 17.)
27
28

                                                    1
                                                                                 19cv230 JM(RNB)
1          On November 12, 2019, the Honorable Robert N. Block, United States Magistrate
2    Judge, issued a Report and Recommendation (the “Report”) recommending the court grant
3    the Commissioner’s motion for summary judgment and deny the Plaintiff’s motion for
4    summary judgment. (Doc. No 21.) On November 25, 2019, Plaintiff filed objections to
5    the Report. (Doc. No. 23.) On December 4, 2019, Defendant filed its reply to the
6    objections. (Doc. No. 24.)
7          After a careful review of the record and de novo review of those portions of the
8    Report to which specific objections have been made, and for the reasons set forth below,
9    the court OVERRULES Plaintiff’s objections, ADOPTS the Magistrate Judge’s Report
10   and Recommendation in full and GRANTS Defendant’s motion for summary judgment.
11                     PROCEDURAL HISTORY AND BACKGROUND
12         On January 29, 2015 Plaintiff protectively filed an application for SSI under Title
13   XVI of the Security Act. (Administrative Record (“AR”) 276-84; see also AR 15, 147.)
14   The claim was initially denied and upon reconsideration.         (AR 158-64, 168-72).
15   Subsequently, Plaintiff requested and was granted a hearing before an Administrative Law
16   Judge (“ALJ”). (Id. 174-76.)
17         On March 14, 2017, August 21, 2017, and January 2, 2018, hearings were held
18   before ALJ Donald P. Cole. (Id. 31-57, 58-112, 113-40.) At all three hearings, Plaintiff
19   was represented by counsel and testimony was solicited from Plaintiff, three vocational
20   experts and two medical experts. (See id.) On February 22, 2018, the ALJ issued his
21   decision, finding Plaintiff was not disabled and denying his application. (Id. 15-24.)
22   Plaintiff exhausted administrative remedies and filed this action on February 1, 2019.
23   (Doc. No. 1.)
24         On June 21, 2019, Defendant filed its answer by filing the administrative record.
25   (Doc. No. 10.) See CivLR. 7.1(e)(6)(d). On August 26, 2019, Plaintiff filed a motion for
26   summary judgment. (Doc. No. 14.) On September 30, 2019, Defendant filed a cross-
27   motion for summary judgment and opposition to Plaintiff’s motion for summary judgment.
28   (Doc. No. 17.) On October 11, 2019, Plaintiff filed his reply memorandum. (Doc. No.

                                                2
                                                                                19cv230 JM(RNB)
1    18.) On November 12, 2019, Magistrate Judge Block, issued the Report, recommending
2    that Defendant’s motion be granted, and Plaintiff’s motion be denied. (Doc. No. 21.)
3                                    STANDARD OF REVIEW
4          A claimant is entitled to disability benefits under the Social Security Act if he is
5    unable to “engage in any substantial gainful activity by reason of any medically
6    determinable physical or mental impairment which can be expected to result in death or
7    which has lasted or can be expected to last for a continuous period of not less than 12
8    months.” 42 U.S.C. §§ 416(i), 423(d)(1)(A). To qualify for benefits, the impairment must
9    result from “anatomical, physiological, or psychological abnormalities which are
10   demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”
11   42 U.S.C. § 423(d)(3); Gallant v. Heckler, 753 F.2d 1450, 1452 (9th Cir. 1984). Further,
12   the impairment must be of “such severity that he is not only unable to do his previous work
13   but cannot, considering his age, education, and work experience, engage in any other kind
14   of substantial gainful work which exists in the national economy.”               42 U.S.C.
15   § 423(d)(2)(A).
16         Although an individual may seek judicial review of the Commissioner of Social
17   Security’s final agency decision, the breadth of the review is limited. 42 U.S.C. §§ 405(g),
18   1383(c)(3). Under 42 U.S.C. section 405(g), courts review the ALJ’s decision to determine
19   whether substantial evidence supports the ALJ’s findings and if they are free of legal error.
20   See Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996); DeLorme v. Sullivan¸ 924 F.2d
21   841, 846 (9th Cir. 1991) (ALJ’s disability determination must be supported by substantial
22   evidence and based on the proper legal standards). The final decision of the Commissioner
23   should not be disturbed unless: (1) the ALJ’s findings are based on legal error; or (2) the
24   ALJ’s determinations are not supported by substantial evidence in the record as a whole.
25   See Schneider v. Comm’r of Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000).
26         When analyzing an ALJ’s decision the reviewing court must follow three important
27   rules. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). First, the court “leave[s]
28   it to the ALJ to determine credibility, resolve conflicts in testimony, and resolve

                                                   3
                                                                                   19cv230 JM(RNB)
1    ambiguities in the record.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098
2    (9th Cir. 2014). Second, the court should “disturb the Commissioner’s decision to deny
3    benefits only if it is not supported by substantial evidence or is based on legal error.” Id.
4    (internal quotation marks and citation omitted). Third, the court must uphold an ALJ’s
5    decision, even when the ALJ commits legal error, if that error is harmless. Treichler,
6    775 F.3d at 1099.
7          “[W]hatever the meaning of ‘substantial’ in other contexts, [when reviewing agency
8    factual determinations] the threshold for such evidentiary sufficiency is not high.” Biestek
9    v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence means, “and means only,
10   such relevant evidence as a reasonable mind might accept as adequate to support a
11   conclusion.” Id.; Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir.
12   2009). In determining if substantial evidence exists, courts must review the record as a
13   whole and consider adverse as well as supporting evidence. See Robbins v. Soc. Sec.
14   Admin, 466 F.3d 880, 883 (9th Cir. 2006). Where evidence can reasonably be construed
15   to support more than one rational interpretation, the ALJ’s decision must be upheld. See
16   Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This
17   includes deferring to the ALJ’s credibility determinations and resolutions of conflicts in
18   medical testimony and ambiguities. Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001).
19   “However, a reviewing court must consider the entire record as a whole and may not affirm
20   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466 F.3d at
21   882 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.1989)); Orn v. Astrue, 495
22   F.3d 625, 630 (9th Cir.2007).
23         Federal Rules of Civil Procedure 72(b) and 28 U.S.C. section 636(b) set forth the
24   duties of the district court in connection with a report and recommendation of a magistrate
25   judge. The district judge must “make a de novo determination of those portions of the
26   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
27   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
28   The district court judge need not review de novo those portions of a report and

                                                   4
                                                                                   19cv230 JM(RNB)
1    recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000
2    n.13 (9th Cir. 2005); U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en
3    banc).
4             Objections must be written and specific. See, e.g., Fed. R. Civ. P. 72(b)(2). It is
5    well-settled that a district court may adopt those portions of a magistrate judge’s report to
6    which no specific objection is made, provided they are not clearly erroneous. Thomas v.
7    Arn, 474 U.S. 140, 149 (1985). “Numerous courts have held that a general objection to the
8    entirety of a Magistrate Judge’s [report and recommendation] has the same effect as a
9    failure to object.” Alcantara v. McEwen, No. 12-cv-401-IEG(DHB), 2013 WL 4517861,
10   at *1 (S.D. Cal. Aug. 15, 2013) (collecting cases).
11                                          DISCUSSION
12            Plaintiff contends that he meets and/or equals the requirements to qualify for a
13   finding of disabled under Listing 5.06 (the “Listing”). Plaintiff objects to the magistrate
14   judge’s recommendation to grant Defendant’s motion for summary judgment and deny
15   Plaintiff’s motion, focusing on the portion of the report related to Listing 5.06. First,
16   Plaintiff argues that the magistrate judge mistakenly believed that Hau needed to equal all
17   of the requirements of the 5.06 Listing. Second, Plaintiff challenges the determination that
18   the ALJ’s error in applying the wrong duration requirement to Listing 5.06(B) was
19   harmless, arguing that the magistrate judge incorrectly made independent findings. Third,
20   Plaintiff argues the same error was not inconsequential to the ultimate non-disability
21   determination.
22            The Commissioner of Social Security has promulgated regulations that provide for
23   a five-step sequential analysis to determine whether a Social Security claimant is disabled.
24   20 C.F.R. § 404.1420. The sequential inquiry continues until a “question is answered
25   affirmatively or negatively in such a way that a decision can be made that a claimant is or
26   is not disabled.” Pitzer v. Sullivan, 908 F.2d 502, 504 (9th Cir. 1990). The claimant bears
27   the burden of proof to demonstrate disability during the first four steps of the sequential
28   inquiry. Valentine, 574 F.3d at 689.

                                                   5
                                                                                   19cv230 JM(RNB)
1          Neither party challenges or disputes the ALJ’s finding that Hau has not engaged in
2    substantial gainful activity since January 29, 2015. The ALJ also found that Hau has the
3    severe impairments of diverticulitis and related gastrointestinal impairments; degenerative
4    disc disease; morbid obesity and osteoarthritis of the hips and knees. As a consequence,
5    Plaintiff met steps one and two. Thus, the relevant inquiry is on the third step of the
6    analysis, where the ALJ must determine whether the claimant has an impairment or
7    combination of impairments that meets or equals an impairment listed in 20 C.F.R. Part
8    404, Subpart P, Appendix 1. See Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999);
9    20 C.F.R. §§ 416.920(d), 416.925, 416.926. Here, the ALJ determined Plaintiff did not
10   have an impairment or combination of impairments that meets the Listings. (AR 19.)
11         The Listing of Impairments describes specific impairments for each of the major
12   body systems which are considered “to be severe enough to prevent an individual from
13   doing any gainful activity.” See 20 C.F.R. § 416.925(a). Each impairment is defined in
14   terms of numerous specific medical signs, symptoms, or laboratory test results. Most of
15   the impairments on the Listing of Impairments are permanent or expected to result in death,
16   therefore, for some listings a specific period of time is stated for which the claimant’s
17   impairment(s) will meet the listing, while for all others, the evidence must demonstrate the
18   impairment has lasted, or can be expected to last, for a continuous period of at least 12
19   months. 20 C.F.R. 416.925(4).
20         If the claimant has an impairment that meets or equals a listed impairment, disability
21   is presumed, and benefits are awarded. See Tackett v. Apfel, 180 F.3d at 1099; see also
22   20 C.F.R. § 416.920(d). However, an impairment cannot meet the criteria of a listing based
23   solely on a diagnosis. 20 C.F.R. § 416.925(d). Rather, to meet the requirements of a listing,
24   a claimant must have “a medically determinable impairment(s) that satisfies all of the
25   criteria of the listing.” 20 C.F.R. § 416.025(d). If a plaintiff’s impairment does not meet
26   the listing, he may still be automatically considered disabled if he has a condition which is
27   medically equivalent to a listed impairment. 20 C.F.R. § 416.926. “To equal a listed
28   impairment, a claimant must establish symptoms, signs and laboratory findings ‘at least

                                                   6
                                                                                   19cv230 JM(RNB)
1    equal in severity and duration’ to the characteristics of a relevant listed impairment…”
2    Tackett, 180 F.3d at 1099 (quoting 20 C.F.R. § 404.1526) (emphasis in original); see also
3    Sullivan v. Zebley, 493 U.S. 521, 531 (1990) (“For a claimant to qualify for benefits by
4    showing that his unlisted impairment, or combination of impairments, is ‘equivalent’ to a
5    listed impairment, he must present medical findings equal in severity to all the criteria for
6    the one most similar listed impairment.) (emphasis in original). A claimant bears the
7    burden of proving that he or she has an impairment that meets or equals the criteria of a
8    listed impairment. Burch v. Barnhart, 400 F.3d 675, 683 (9th Cir. 2005).
9          Under Listing 506(B) for inflammatory bowel disease a claimant is required to meet:
10         [t]wo of the following despite continuing treatment as prescribed and
           occurring within the same consecutive 6-month period:
11
           1. Anemia with hemoglobin of less than 10.0 g/dl, present on at least two
12            evaluations at least 60 days apart; or
           2. Serum albumin of 3.0 g/dl or less, present on at least two evaluations at
13
              least 60 days apart; or
14         3. Clinically documented tender abdominal pain or cramping that is not
              completely controlled by prescribed narcotic medication, present on at
15
              least two evaluations at least 60 days apart; or
16         4. Perineal disease with draining abscess or fistula, with pain that is not
              completely controlled by narcotic medication, present on at least two
17
              evaluations at least 60 days apart; or
18         5. Involuntary weight loss of at least 10 percent from baseline, as computed
              in pounds, kilograms or BMI, present on at least two evaluations at least
19
              60 days apart; or
20         6. Need for supplemental daily enteral nutrition via a gastrostomy or daily
              parenteral nutrition via a central venous catheter.
21
22   20 C.F.R. Pt. 404, Subpt. P, App. 1 § 506(B).
23         a. Meeting Listing 5.06
24         Plaintiff argues that his perforated diverticulitis, either singly or combined, met or
25   equaled Listing 506(B)(4) because he was admitted to UCSD between November 30, 2014
26   to December 24, 2015. (Doc. No. 14 at 14.) In support, Plaintiff cites a December 8, 2014
27   CT scan showing an abscess in his abdominal cavity (AR 489), the December 12, 2015
28   [sic] placement of a drain and resecting of his ileum (AR 585), the removal of the two

                                                   7
                                                                                   19cv230 JM(RNB)
1    drains that were placed in his abdomen on February 11, 2015 and March 6, 2015 (AR 867,
2    1031), his second hospitalization due to abdominal pain from December 21, 2014 to
3    January 7, 2015, and asserts that he suffered “persistent pain throughout.” (AR 500; Doc.
4    No. 14 at 14.) Further, Plaintiff asserts that he was hospitalized and underwent a sigmoid
5    colectomy from October 29, 2015 to November 3, 2015. (AR 500; Doc. No. 14 at 14)
6    Plaintiff contends he met or equaled the second element of Listing 5.06(B)(5) as
7    demonstrated by a note from UCSD showing that “Mr. Hau was 275 pounds when in
8    prison, and then increased to 305 pounds in mid-2014, but, after 2 months of
9    hospitalizations starting in November of 2014, he dropped down to 211. (AR 1050).” (Doc.
10   No. 14 at 15.)
11         The ALJ afforded Dr. Rubin’s opinion substantial weight that Plaintiff met Listing
12   5.06, but for less than 12-months, although the ALJ did this without explicitly finding that
13   Plaintiff did in fact meet the criteria of being disabled. (AR 19-20). To meet a listing, a
14   claimant’s impairments must “meet all the of the specified medical criteria.” Zebley,
15   493 U.S. at 530. In other words, “an impairment that manifests only some of those criteria,
16   no matter how severely, does not qualify.” Id. A decision of whether the claimant’s
17   impairment meets or equals a listing is based solely upon medical evidence. Marcia v.
18   Sullivan, 900 F.2d 172, 175 (9th Cir. 1990).
19         After finding the ALJ incorrectly determined that the 12-month durational
20   requirement applied, Judge Block determined that this error was harmless. (Report 11.) In
21   his Report, Judge Block has detailed how Plaintiff’s medical records did not provide
22   conforming medical evidence of two of the specified criteria as required by Listing 5.06.
23   (Id. 12-13.) And, as Judge Block noted, “[w]hile Dr. Rubin opined that plaintiff’s
24   perforated diverticulitis equaled Listing 5.06(b), he did not provide any explanation of the
25   basis of his opinion or identify which two of the specified criteria were evidenced by
26   medical findings.” (Id. 11 n.6.)
27         As Judge Block explained, contrary to Plaintiff’s assertion, the cited medical records
28   do not provide evidence of uncontrolled pain present for at least two evaluations at least

                                                    8
                                                                                  19cv230 JM(RNB)
1    60 days apart within a consecutive 6-month period. That Plaintiff reported abdominal pain
2    upon his admissions into hospital on November 30, 2014 and again on December 21, 2014,
3    (see AR 874, 497), cannot been viewed as evidence because these two evaluations did not
4    occur at least 60 days apart from each other. The court also agrees with Judge Block that
5    a review of Plaintiff’s medical records does not confirm Plaintiff’s allegation that he
6    consistently complained of pain that could not be completely controlled by prescribed
7    narcotic medication. Plaintiff’s discharge notes on January 7, 2015 include the annotation
8    “no significant physical examination findings at the time of discharge.”           (Id. 501.)
9    Similarly, on January 21, 2015, the treatment notes state, that Hau “endorses some pain
10   around his drain site but denies any other abdominal pain,” (id. 1028), the February 11,
11   2015 treatment notes following the first drain removal states, “denies pain” and “Denies
12   fevers, increasing abdominal pain,” (id. 867, 1031), and the March 18, 2015, treatment
13   notes state Plaintiff “has been doing very well, eating normally, normal bowel movements,
14   no abdominal pain,” (id. 1032). The additional procedures Plaintiff underwent beginning
15   in October 2015 cannot be counted because they occurred outside the six-month period.
16   (See id., 791, 1085, 1104.) Therefore, Judge Block was correct that no. 4 of the specified
17   medical criteria of Listing 5.06(B) was not satisfied.
18         Similarly, where Plaintiff was maintaining that he had satisfied no. 5 of Listing 5.06
19   in that he had suffered “[i]nvoluntary weight loss of at least 10 percent from baseline, as
20   computed in pounds, kilograms or BMI, present on at least two evaluations at least 60 days
21   apart,” Judge Block has correctly pointed out that the only notation in the record in support
22   of this contention is a treatment note dated October 8, 2015. The note states: “272: prison
23   >> increased to 305 post prison in 2014. . . 2 month hosp: 211 post … 272# 60# over the
24   10 months.” (AR 1050). But, as Judge Block explained, this does not equate to “medical
25   records documenting involuntary weight loss of a least 10 percent “present on at least two
26   evaluations at least 60 days apart.” (Report 13.) Plaintiff has failed to cite medical records
27   in the form of medical signs, symptoms, or laboratory test results documenting involuntary
28

                                                   9
                                                                                    19cv230 JM(RNB)
1    weight loss of at least 10 percent “present on at least two evaluations at least 60 days apart”
2    and the court was unable to find any.
3          The magistrate judge was, therefore, correct in determining that there is no medical
4    evidence in the record that would establish that Plaintiff meets two of the criteria required
5    for Listing 5.06. See Marcia, 900 F.2d at 175 (A decision of whether the claimant’s
6    impairment meets or equals a listing is based solely upon medical evidence).
7          b. Equivalence to Listing 5.06 requirements
8          Plaintiff does not object to Judge Block’s finding that the 12-month durational
9    requirement does not apply to his impairment. Rather, he argues that the magistrate judge
10   applied the wrong standard to his claim because the requirements needed to prove that a
11   claimant equaled a listing are different from the requirements to prove that a claimant has
12   met a listing. (Doc. No. 23 at 3-5.) Plaintiff asserts that instead of applying Kallenbach v
13   Berryhill, 766 F. App’x 518, 520 (9th Cir. 2019), Judge Block should have applied the
14   standard set forth in Marcia v. Sullivan, 900 F.2d 172, 175-76 (9th Cir. 1990).
15         In Marcia the Ninth Circuit explained that a claimant who suffers from an
16   impairment for which a listing exists, may still be found to be automatically disabled,
17   notwithstanding the fact their impairment does not meet every criterion of the listing. The
18   Court of Appeals explained that a claimant’s impairment may be medically equivalent to
19   the appropriate listing and such equivalence occurs when claimant can demonstrate “the
20   medical findings are at least equal in severity and duration to the listed findings.” Marcia,
21   900 F.2d at 175-76. A claimant may present evidence of equivalency in the form of
22   alternative diagnostic tests or by presenting evidence that the combination of evidence
23   established medical equivalence. Id. at 176. “To that end, the regulations only require the
24   ALJ to ‘review the symptoms, sign, and laboratory findings….’” Gardner v. Barnhart,
25   73 Fed. Appx. 193, 195 (9th Cir. 2003) (quoting 20 C.F.R. § 404.1526)). When a claimant
26   presents evidence pertaining to the substantiation of their conditions equaling a listed
27   impairment, it is insufficient for the ALJ to merely conclude that the evidence does not
28

                                                   10
                                                                                     19cv230 JM(RNB)
1    equal a listed impairment; the ALJ must consider and comment on that evidence. Marcia,
2    900 F.2d at 176.
3          The ALJ did not explain why Plaintiff’s medical history and associated symptoms
4    along with his medical records did or did not establish equivalence. But, a review of the
5    three hearing transcripts indicate that Plaintiff did not specifically point to any medical
6    evidence or make a medical equivalency argument regarding the 5.06 Listing at the
7    hearings.   (See generally AR 31-140.)        During Plaintiff’s second ALJ hearing on
8    August 21, 2017, medical expert Leonard Rubin testified regarding Plaintiff’s perforated
9    diverticulitis. (AR 66.) Dr. Rubin believed that when Hau had a perforated diverticulitis
10   and an abscess that required several different drainage procedures in 2014, he was disabled
11   during that time. (Id.) The relevant exhibits related to the perforated diverticulitis
12   referenced during the hearing were 1F, 2F, 13F (Id. 65, 68.) Dr. Rubin acknowledged that
13   Plaintiff’s condition lasted for approximately a year and required additional medical
14   procedures. (Id. 66-70.) As Judge Block explained, when asked to find the closest
15   comparable listing, Dr. Rubin suggested Listing 5.06, the irritable bowel syndrome listing.
16   (Id. 61.) The ALJ proceeded to question Dr. Rubin regarding the length of time Plaintiff
17   equaled Listing 5.06. (Id. 71-72.) Dr. Rubin opined that Plaintiff equaled the listing from
18   December 15, 2014 until November 27, 2015. (Id. 72.) Neither the ALJ or Plaintiff’s
19   counsel pressed Dr. Rubin on what evidence he was using to form the basis of his opinion
20   that Plaintiff was disabled during this time period. Dr. Rubin did mention Plaintiff’s “right
21   lower quadrant abscess,” (id. 66), the “several different drainage procedures in 2014,” (id.),
22   “a laparotomy in October of 2015,” (id. 67, 68), “the perforation in November of 2014,”
23   (id. 67), “multiple stent placements,” (id. 69) and made reference to exhibit 13F (id. 68).
24   However, Dr. Rubin did not compare the symptoms, sign, and laboratory findings
25   associated with Plaintiff’s perforated diverticulitis to Listing 5.06 to determine equivalency
26   in severity and duration.
27         Notably absent from the record is any theory, plausible or otherwise, from Plaintiff
28   or his counsel as to how his condition equaled the Listing and Plaintiff’s counsel’s post

                                                   11
                                                                                    19cv230 JM(RNB)
1    hearing brief makes no mention of Hau meeting or equaling Listing 5.06. (see AR 271-
2    272.) While the ALJ has a duty to evaluate the evidence pertaining to an alleged disability
3    in his opinion, Marcia, 900 F.2d at 176, “[a]n ALJ is not required to discuss the combined
4    effects of a claimant’s impairments or compare them to any listings in an equivalency
5    determination, unless the claimant presents evidence in an effort to establish equivalence.”
6    Kennedy v. Colvin, 738 F.3d 1173, 1178 (9th Cir. 2013) (quoting Burch, 400 F.3d at 683).
7    Marcia is distinguishable from the instant case, however because the plaintiff in Marcia
8    had “presented evidence in an effort to establish equivalence.” Marcia, 900 F2d at 176.
9    At no point did Hau’s counsel present any equivalency theory nor point to medical
10   diagnosis or alternative tests related to Listing 5.06 during the hearings before the ALJ.
11   Even assuming an equivalency argument was made, Plaintiff must still present medical
12   findings equal in severity to all criteria for the one most similar listed impairment.
13   Kennedy, 738 F.3d at 1174. But, as explained above, the medical evidence in the record
14   does not establish that Plaintiff equals two of the criteria required for Listing 5.06.
15         Moreover, in order to find medical equivalence based on a “combination of
16   ailments,” Plaintiff must advance a theory or argument explaining how his perforated
17   diverticulitis combines with other symptoms to equal Listing 5.06 or any other listing. See
18   Burch, 400 F.3d at 686 (plaintiff must offer a ‘theory, plausible or otherwise, as to how
19   [plaintiff’s impairments] combined to equal a listed impairment”); Lewis, 236 F.3d at 514
20   (rejecting plaintiff’s argument that the ALJ erred when he failed to consider the combined
21   effects of impairments when plaintiff offered no theory or evidence on this issue). But at
22   the administrative level, Plaintiff failed to put forth an equivalency argument based on a
23   combination of ailments theory.       (See generally, AR.) And, on appeal, the evidence
24   Plaintiff presented, addresses the individual criteria required to meet Listing 5.06(B), and
25   does not contain any record detailing how the combined effects of his impairments could
26   equal this Listing. Thus, Plaintiff offers no theory as to how his other impairments, such
27   as disorders of the spine, morbid obesity, degenerative disc disease, depression, or
28   osteoarthritis of the hip could combine to equal the 5.06(B) Listing. As a result, neither

                                                   12
                                                                                     19cv230 JM(RNB)
1    the ALJ nor the magistrate judge was required to discuss Plaintiff’s impairments in
2    combination.
3          In sum, because Plaintiff never advanced an argument nor presented evidence in an
4    effort to establish equivalence, this distinguishes him from the claimant in Marcia. In
5    accordance with the above, Plaintiff’s objection that the magistrate judge applied the
6    incorrect standard of law is rejected.
7          c. The Magistrate Judge did not incorrectly make independent findings
8          Second, Plaintiff objects to the reasons Judge Block provided for finding that the
9    ALJ’s error was harmless, arguing that they were not reasons provided by the ALJ. (Doc.
10   No. 23 at 5-7.)
11         The determinations made by Judge Block are not, as Plaintiff contends, independent
12   findings.     Judge Block was comprehensively responding to Plaintiff’s assertion that
13   Plaintiff had cited to medical records evidencing uncontrolled pain present for at least two
14   evaluations at least 60 days apart within a consecutive 6-month period and had satisfied
15   no. 4 of the specified medical criteria of Listing 5.06(B). In doing so, he relied on the very
16   same reports and symptoms cited by Plaintiff and referenced and discussed by the ALJ.
17   The ALJ did not ignore Plaintiff’s perforated diverticulitis and he summarized the medical
18   records related to the abdominal surgeries as illustrating “the claimant recovered well from
19   his abdominal surgeries.” (AR 20.) He also referenced Plaintiff’s exploratory laparotomy
20   with bowel resection in December 2014, the second drain placement in January 2015, the
21   removal of the drain in March 2015, and Plaintiff’s reports that he was doing well without
22   continued symptoms on January 21, 2015 and in March 2015. (Id.) The ALJ also noted
23   the sigmoidectomy and laparotomy Plaintiff underwent in October 2015, explaining that
24   although Plaintiff was readmitted for abdominal pain he was “treated and released after 4
25   days in improved condition.”       (Id.)   Judge Block simply provided additional color
26   explaining:
27         [e]vidence that plaintiff was experiencing abdominal time [sic] at the time of
           his first admission to hospital on November 30, 2014 (see AR 874) and that
28

                                                   13
                                                                                    19cv230 JM(RNB)
1          plaintiff was again experiencing abdominal pain at the time of his second
           admission on December 31, 2014 (see AR 497) is not sufficient because those
2
           two evaluations were not at least 60 days apart.
3
4    (R&R 12). Judge Block also noted how the medical records indicate that during follow up
5    visits spanning from January through March 2015, Plaintiff did not consistently complain
6    of experiencing abdominal pain evidencing “persistent pain throughout.” (Id.) Because,
7    these determinations were based solely upon medical evidence in the record and were used
8    to demonstrate the harmlessness of the ALJ’s error, Plaintiff’s objection is rejected.
9          d. The Magistrate Judge did show that the error was inconsequential
10         Finally, Plaintiff objects to the magistrate judge’s conclusion that the ALJ’s error
11   was harmless, arguing that Judge Block did not show that the error was inconsequential to
12   the non-disability determination or show that any reasonable ALJ would arrive at the same
13   conclusion as the denying ALJ. (Doc. No. 23 at 7 -8.) The court disagrees.
14         At Step Three, an error is harmless if no reasonable ALJ could conclude otherwise.
15   As discussed above, Judge Block clearly explained over the course of two pages, that
16   notwithstanding the durational requirement, the record is clear that Plaintiff failed to
17   provide the necessary medical evidence, in the form of medical signs, symptoms, or
18   laboratory test results, to demonstrate he met or equaled two of the criteria required for
19   Listing 5.06. Here, the ALJ incorrectly assumed that Plaintiff automatically met or equaled
20   the requirements of the Listing based on the testimony of Dr. Rubin, but Dr. Rubin made
21   this conclusory statement without comparing the symptoms, signs, and laboratory findings
22   associated with Plaintiff’s perforated diverticulitis to Listing 5.06 to determine if two of
23   the criteria had been in fact been met. A closer review of the medical records illustrates
24   this assumption was incorrect. No reasonable factfinder could conclude otherwise. See
25   Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012).
26         Accordingly, in looking at the record as a whole, the court concludes that any error
27   committed by the ALJ when inaccurately stating that the durational requirement was a
28   continuous period of 12 months at Step Three was harmless because it would not alter the

                                                  14
                                                                                   19cv230 JM(RNB)
